Exhibit 10.54

 
[image0.jpg]
 

 
ADDENDUMS
to
VDF FutureCeuticals, Inc.
SENIOR CONVERTIBLE NOTE and
SECURITY AND PLEDGE AGREEMENT




January 4, 2017


Mr. John Hunter
Mr. Randy Wexler
VDF FutureCeuticals, Inc.
2692 N. State Rt. 1-17
Momence, IL 60954


Dear Gentlemen:


Thank you for VDF FutureCeuticals, Inc.'s ('VDF/FC') agreement to amend the
Senior Convertible Note ("Note"), as amended, and the Pledge and Security
Agreement, as amended, ("PSA") to allow KonaRed Corporation ("'KRED") to enter
into line of credit, accounts receivable factoring, or inventory purchase order
financing lending arrangements with third parties which may be secured through a
pledge of KRED's inventory and/or accounts receivable. This extends the prior
authorization related to potential accounts receivable factoring arrangements.


Signing of this letter will form VDF/FC's authorization of the changes recorded
below to the Note and PSA and agreement that a third party lender, or lenders,
("Lender(s)") may be provided a first lien on all KRED's accounts receivables
and inventory during the term of lending agreement(s) between the Lender(s) and
KRED.


VDF/FC also herein agrees it will promptly execute any Inter-creditor Agreement
provided to VDF/FC by Lender(s) which affirm VDF/FC's permission for the
creation of accounts receivables and inventory liens by the Lender(s).


Agreed amendments are as follow:
 
 
 
 
 


[image1.jpg]
KonaRed Corporation 1101 Via Callejon #200, San Clemente, California, USA
92673-4230
Tel 808.212.1553 email: corp-admin@konared.com

--------------------------------------------------------------------------------

 
[image0.jpg]



Senior Convertible Note - Clause (9)(a) (page 11):


Change from (as previously amended):
(a)       Rank. With the exclusion of all accounts receivables of KonaRed
Corporation ("Receivables") during the term of any accounts receivable factoring
agreement which is entered into by KonaRed Corporation and an accounts
receivable factoring lender ("Lender") which have been pledged by lien to
Lender, no Indebtedness of the Company or its Subsidiaries shall rank senior to
the payments due under this Note without the prior written consent of the
Holder.
To:
(b)       Rank.  No Indebtedness of the Company or its Subsidiaries shall rank
senior to the payments due under this Note without the prior written consent of
the Holder, with the exception of payments due to any third party lender, or
lenders, ("Lender(s)") which are secured through first lien(s) as permitted
herein by Holder on the Company's accounts receivables and/or inventory pledged
by the Company to the Lender(s) for the purpose(s) of establishing accounts
receivable factoring, inventory purchase order financing, and/or line of credit
arrangements.


===========================================================================


Security and Pledge Agreement - Article II Grant of Security Interest (page 5):


Change from (as previously amended):
 
GRANT OF SECURITY INTEREST
 
With the exclusion of all accounts receivables of KonaRed Corporation
("Receivables") during the term of any accounts receivable factoring agreement
which is entered into by KonaRed Corporation and an accounts receivable
factoring lender ("Lender") which have been pledged by lien to the Lender, the
Grantor hereby pledges, collaterally assigns and grants to Secured Party, a
security interest in all of the Grantor's right, title and interest, whether now
owned or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations.  For the avoidance
of doubt, the grant of a security interest herein shall not be deemed to be an
assignment of any intellectual property rights owned by the Grantor.
 
 
 
 
[image1.jpg]
KonaRed Corporation 1101 Via Callejon #200, San Clemente, California, USA
92673-4230
Tel 808.212.1553 email: corp-admin@konared.com

--------------------------------------------------------------------------------

 
[image0.jpg]



To:
GRANT OF SECURITY INTEREST
With the exclusion of all inventory and/or accounts receivables of KonaRed
Corporation during the term of any accounts receivable factoring, purchase order
financing, and/or line of credit agreements which may be entered into by KonaRed
Corporation and a third party lender, or lenders, ("Lender(s)") which are
secured by first liens of the Lender(s) as permitted herein by Secured Party,
the Grantor hereby pledges, collaterally assigns and grants to Secured Party, a
security interest in all of the Grantor's right, title and interest, whether now
owned or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations.  For the avoidance
of doubt, the grant of a security interest herein shall not be deemed to be an
assignment of any intellectual property rights owned by the Grantor.


To formalize VDF/CF's agreement, please sign this letter in the section below
and send to  shaun@konared.com and John Dawe at jdawe@konared.com.


Thank you very much for your assistance in this matter.
 

  Very truly yours,           KonaRed Corporation        
 
/s/ Shaun Roberts     Shaun Roberts, Chief Executive Officer  

 
Agreed and Accepted
VDF FutureCeuticals, Inc.




        
By: /s/ John Hunter                                                 
      John Hunter
      Executive Vice President


cc:       Randy Wexler - VDF FC
Kyle Redfield - KonaRed
John Dawe - KonaRed
 
 
 
[image1.jpg]
KonaRed Corporation 1101 Via Callejon #200, San Clemente, California, USA
92673-4230
Tel 808.212.1553 email: corp-admin@konared.com